By
the Court.
Although the beginning of the large tract has not been established by direct proof, yet such evidence has been adduced of two of the corner trees as will probably be satisfactory with respect to the whole tract. If it should appear that this land was located according to the description of the plot, then I apprehend that the line of the *305smaller patent cd should be extended from d, where the distance gives out, to the line of the largest tract. Several circumstances conspire to shew that such was the land originally patented. I. The owner of the largest tract taking up the other and calling for the line of the first, demonstrates that it was not his intention to leave any vacant land between the two tracts. II. The line being drawn from where the distance gives out to the beginning, crosses the river twice, and forms an inconvenient tract with respect to the owner of the larger patent. III. The near approach to the quantity of land entered, which the lines contained if joined together, and the great defalcation which is made it they are separated. From all which, the consequence seems to be unavoidable that a mistake has been committed by the surveyor ; which should not however, be allowed to deprive the defendant of his land.
Verdict for defendant.
See Bustin versus Christie, p. 95.